DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 07/19/2021 in which claims 1 and 3 have been amended, claim 2 has been canceled, new claim 21 has been added and entered of record.
Applicants have amended independent claim 1 to incorporate the allowable subject matters of original claim 3 and the intervening claim 2, as indicated in the Office Action dated April 28, 2021.
Claims 1 and 3-21 are pending for examination.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

Regarding independent claim 1, the prior art of record does not teach or suggest the claimed invention having “a maximum power point tracking module configured to adjust an operating point of the first group of serially-connected solar cells to maximize the overall output power to the load as determined by the maximum power tracking module…wherein the maximum power point tracking module is further configured to adjust an operating point of the second group of serially-connected solar cells to maximize the overall output power to the load as determined by the maximum power tracking module” and a combination of other limitations thereof as recited in claim 1.
Regarding independent claim 17, the prior art of record does not teach or suggest the claimed invention having “wherein the first group of serially-connected solar cells and the first local power point optimizer, the second group of serially-connected solar cells and the second local power point optimizer, and the third group of serially-connected solar cells and the third local power point optimizer are connected in electrical series; and a maximum power point tracking module configured to adjust an operating point of the first group of serially-connected solar cells of the first solar module, the second group of serially-connected solar cells of the first solar module, and the third group of serially-connected solar cells of the first solar module to maximize the overall output power to the load as determined by the maximum power tracking module” and a combination of other limitations thereof as recited in claim 17.
Regarding independent claim 18, the prior art of record does not teach or suggest the claimed invention having “wherein the first group of serially-connected solar cells and the first local power point optimizer, the second group of serially-connected solar cells and the second local power point optimizer, and the third group of serially-connected solar cells and the third local power point optimizer are connected in electrical series; and wherein the maximum power point tracking module is further configured to adjust an operating point of the first group of serially-connected solar cells of the second solar module, the second group of serially-connected solar cells of the second solar module, and the third group of serially-connected solar cells of the second solar module to maximize the overall output power to the load as determined by the maximum power tracking module” and a combination of other limitations thereof as recited in claim 18.
Regarding independent claim 21, the prior art of record does not teach or suggest the claimed invention having “a first local power point optimizer coupled to the first positive terminal and the first negative terminal…a maximum power point tracking module configured to adjust an operating point of the first group of serially-connected solar cells to maximize the overall output power to the load as determined by the maximum power tracking module, wherein the output stage of the first local power point optimizer includes a sensing circuit adapted determine a current output of the first group of serially- connected solar cells and the voltage output of the first group of serially connected solar cells” and a combination of other limitations thereof as recited in claim 21.
Regarding claims 3-16 and 19-20, the claims have been found allowable due to their dependencies to claims 1, 17 and 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836